People v Moore (2022 NY Slip Op 06402)





People v Moore


2022 NY Slip Op 06402


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022

PRESENT: CURRAN, J.P., SMITH, LINDLEY, BANNISTER, AND MONTOUR, JJ. (Filed Nov. 10, 2022.) 


MOTION NO. (722/20) KA 16-01161.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vROBERT L. MOORE, II, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.